Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 09/16/2020.
Claims 1-21 are pending in this Office Action.
Claims 1, 4, 5, 7, 9, 11-15 have been amended.
Claims 16-21 are new.
Priority
3.	Acknowledgement is made of applicant’s priority benefit claim to EP Patent Application No. 19194741.5, filed August 30, 2019.

Information Disclosure Statement
4.	The information disclosure statements (IDS) dated 9/16/2020 and 8/5/2021 have been considered by the Examiner.
Objections
5.	The drawings and specification are objected to because 
	a. Fig. 2 uses “Execution Environment 224” and “Addressing and Discovery 224” while paragraph [0041] recites “Execution Environment 232” (line 1 and lines 5-6).
	b. Fig. 2 uses “Container 320i” and “Container 320n” while paragraph [0046] recites “container 310” (line 5).
	c. Fig. 2 uses “Cloud Controller 238” while paragraph [0051] recites “cloud controller 236” (lines 5-6).
	d. Fig. 3 uses “Virtual Machine Execution Environment 322” while paragraph [0050] recites “virtual machine execution environment 332”.
	Appropriate corrections to these inconsistency between the specification and drawings are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 12, 13, and 16 are rejected under 35 U.S.C. 101 because the claims do not fall within at least one of the four categories of patent eligible subject matter.
	a. Claim 12 claims “A pipeline..” which makes the claim not falling within at least one of the four categories of patent eligible subject matter. 
	b. Claim 13 claims “. A cloud environment..” which makes the claim not falling within at least one of the four categories of patent eligible subject matter.
	c. Claim 16 claims “. A cloud environment..” which makes the claim not falling within at least one of the four categories of patent eligible subject matter.
	Therefore, claims 12, 13, and 16 are rejected under 35 USC 101.
	
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




9.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a. Claims 1-3 recite if clauses “…if…predetermined criterion is met” with no alternative.  It is unclear what would happen when the if clauses never occur.  Therefore, claims 1-3 and their dependent claims 4-11 are rejected under 35 USC 112(b).  Examiner suggests changing “if” to “when”.  
	b. Claim 14 recites a hardware and no further/specific detail(s) of the hardware is/are claimed.  It is unclear what components of the hardware that claim 14 encompasses.
	c. Claim 15 recites “A method …, the method using the process recited in claim 1.”  It is unclear what steps the method of claim 15 encompasses.
	d. Claim 16 is ambiguous because it recites a cloud environment that depend from claim 12 which claims a pipeline and claim 12 depends from claim 1 which is a method claim. It is unclear what elements claim 16 encompasses.
e. Claim 17 recites a hardware with no further/specific detail(s) of the hardware.  The claim is ambiguous because it depends from claim 12 which claims a pipeline and claim 12 depends from claim 1 which is a method claim. It is unclear what components of the hardware that claim 17 encompasses.
	f. Claim 18 recites a hardware with no further details of the hardware.  The claim is ambiguous because it depends from depends from claim 13 which claims a cloud environment and claim 13 depends from claim 1 which is a method claim.  It is unclear what components of the hardware that claim 18 encompasses.
	g. Claim 19 is ambiguous because it recites a method that depend from claim 12 which claims a pipeline and claim 12 depends from claim 1 which is a method claim. It is unclear what steps claim 19 encompasses.
	h. Claim 20 is ambiguous because it recites a method that depends from claim 13 which claims a cloud environment and claim 13 depends from claim 1 which is a method claim. It is unclear what steps claim 20 encompasses.
	i. Claim 21 is ambiguous because it recites a method that depend from claim 14 which claims a hardware and claim 14 depends from claim 1 which is a method claim. It is unclear what steps claim 21 encompasses.
	For purpose of examination, Examiner assumes claims 14-20 claim similar subject matter to claim 1.

Allowable Subject Matter
10.	Claims 1-21 are allowable over prior art if rewritten to overcome the rejections under 35 USC § 101 and 35 USC § 112(b) set forth in this Office action.
	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 12-21:
a. Shah et al. (US 20180027007 A1) discloses a sandbox architecture that isolates and identifies misbehaving plug-ins (intentional or unintentional) to prevent system interruptions and failure. Isolation can be provided in multiple levels, such as machine isolation, process isolation, secure accounts with limited access rights, and application domain isolation within processes using local security mechanisms (Abstract).  A system includes an isolation component for receiving and securely isolating auxiliary code in an isolated environment using one or more levels of isolation, and a management component for monitoring and managing execution of the auxiliary code in the isolated environment based in part on abnormal execution behavior (paragraph [0024]).  The auxiliary code can be a third-party plug-in received for execution with the application, which is a server application, and the isolation component can be part of a sandbox server to which the auxiliary code is sent for isolated execution. The one or more isolation levels include at least one of a machine isolation level, a process isolation level, or an application domain code access isolation level (paragraph [0024]).
b. De Gaetano et al. (US 20190243979 A1) discloses an access control method for controlling access to data requested from an electronic information system. The method comprises receiving a request for the data, determining a user identity associated with the request; gathering the requested data from one or more data sources by an orchestrator for input to a cognitive engine; analyzing the requested data; based on results of analyzing the requested data, deciding on whether the user identity can be allowed to access the requested data; providing feedback by the user identity; and updating a learning module based on the feedback (Abstract).  The method enables cognitive computing to be applied to permission levels and security rules associated with sensitive information (paragraph [0070]).
c. Agarwal et al. (US 20140380058 A1) discloses processing authentication and resource permissions.  When a secure processing system receives or accesses an executable file, the secure processing system may create a process with a level of access that depends on which decryption key successfully authenticates the executable file. If a decryption key corresponding to a low level of resource access serves to successfully decrypt the digital signature for the binary file, then in response the secure processing system would create a process corresponding to the executable file that has a low level of resource access. Similarly, if a decryption key corresponding to a medium level of resource access serves to successfully decrypt the digital signature for the binary file, then in response the secure processing system would create a process corresponding to the executable file that has a medium level of resource access. Similarly, if a decryption key corresponding to a high level of resource access serves to successfully decrypt the digital signature for the binary file, then in response the secure processing system would create a process corresponding to the executable file that has a high level of resource access (paragraph [0032]).
d. Lin et al. (US 20110162075 A1) discloses a storage device and method for providing a scalable content protection system.  A memory operative to store a plurality of versions of content, wherein each version of the content is of a different quality and is associated with a different level of content protection (paragraphs [0003] and [0021]).  A host is allowed to access to predetermined versions of the content (paragraph [0023]).
e. Yao (US 20200349556 A1) discloses methods, devices, and apparatuses for managing access to an account in a blockchain system.  A request for accessing a second account is based on a determination that an account level of a first account satisfies an account condition (Abstract and paragraph [0006]).
The prior arts of record fail to either disclose or sufficiently suggest the combination features as claimed and arranged by applicant. Although the above references teach similar aspects of the independent claims 1 and 12-21, none of these references, either alone or in reasonable combination, discloses all the limitations of the independent claims 1 and 12-21, including at least “validating computer executable code which is configured to process protected data input into a third-party environment from a secure provider, generating a first account and a second account with different predetermined user access level to the protected data and the computer executable code, and the first account is configured to transmit the computer executable code from the first account to the second account when a predetermined criterion is met” as claimed in the independent claims. 
Therefore, independent claims 1 and 12-21 are allowed.  Dependent claims 2-11 are allowed as they depend from claim 1.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892 Notice of References Cited.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/THANH T LE/                      Examiner, Art Unit 2495